It appears that the Putnam County Board of Education by a resolution passed on April 24, 1925, created from other districts a new school district to be known as Autoville School District. A remonstrance which was filed by 870 electors whose residence was in the district effected by the resolution was filed at 10:00 P. M. on Saturday, May 23, 1925. 163 of the electors who had filed the petition submitted to the Board of Education a written request on Monday May 25, 1925, that their names be withdrawn from the remonstrance previously filed. Thereupon the Board of Education pursuant to taking a poll by which they determined that there was not a majority of the electors against the creation of a new district caused the appointment of a Board for this new district.
This action was brought originally in the Putnam County Common Pleas by Joseph Brickner and other electors for an injunction against the new Board, restraining it from acting.
The judgment of the Common Pleas, in granting an injunction was affirmed by the Appeals on the theory that 10216 is a part of Part III of the General Code and therefore does not apply to another provision and also that when the last day of the 30 day period fell on Sunday that it was to be included.
The plaintiffs-in-error in the Supreme Court contend:
1. That Part III is applicable because it states “All acts required by law to be done”.
2. That when the last day of 30 day period falls on Sunday, it should be excluded from the computation.